





Exhibit 10.1

 
Amendment No. 4 to Receivables Purchase Agreement


AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 5, 2007
among Lexmark Receivables Corporation (the “Seller”), CIESCO, LLC (“CIESCO”),
Gotham Funding Corporation (“Gotham”), Citibank, N.A. (“Citibank”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known as The Bank
of Tokyo-Mitsubishi Ltd., New York Branch), Citicorp North America, Inc.
(“CNAI”), as Program Agent, CNAI and BTM, as Investor Agents, and Lexmark
International, Inc. (“Lexmark”), as Collection Agent and Originator.


Preliminary Statements.  (1) The Seller, CIESCO, Gotham, Citibank, BTM, CNAI and
Lexmark are parties to an Amended and Restated Receivables Purchase Agreement
dated as of October 8, 2004 (as amended, restated, modified or supplemented from
time to time, the “Agreement”; capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement) pursuant to which,
and subject to and upon the terms and conditions of which, the Seller has
acquired, and may continue to acquire, Receivables from the Originator, either
by purchase or by contribution to the capital of the Seller, as determined from
time to time by the Seller and the Originator.  The Seller has sold, and may
continue to sell, Receivable Interests in the Receivables.  CIESCO and Gotham
may, in their sole discretion, purchase such Receivable Interests, and the Banks
are prepared to purchase such Receivable Interests, in each case on the terms
set forth in the Agreement.


(2)           The parties hereto desire to amend certain provisions of the
Agreement as set forth herein.


NOW, THEREFORE, the parties agree as follows:


SECTION 1.     Amendments.  Upon the effectiveness of this Amendment Agreement,
the Agreement is hereby amended as follows:


1.1           The definition of “Applicable Margin” in Section 1.01 of the
Agreement is restated  in its entirety to read as  follows:  “Applicable Margin”
means, at any  time, a rate per annum equal to the greater of (1) the sum of (x)
the rate appearing under the caption “Eurocurrency Spread” for the then
applicable Index Debt Rating in the definition of “Applicable Rate” in the
Credit Facility plus (y) 0.25% and (2) 1.00%.


1.2            The definition of “Commitment Termination Date” in Section 1.01
of the Agreement is amended by replacing the date appearing in clause (a)
thereof  with the date “October 3, 2008”.


1.3           The definition of  “Facility Termination Date” in Section 1.01 of
the Agreement is amended by replacing the date in clause (a) thereof with the
date “October 3, 2008”.

 

--------------------------------------------------------------------------------


SECTION 2.      Effectiveness.  This Amendment Agreement shall become
effective  at such time that executed counterparts of this Amendment Agreement
have been delivered by each party hereto to each other party hereto and the
Program Agent shall have received duly executed copies of an amendment to the
Originator Purchase Agreement and an amendment to each of the Fee Agreements, in
each case in form and substance satisfactory to the Program Agent and dated as
of the date hereof.


SECTION 3.      Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section  4.01 of  the  Agreement
(after giving effect to this Amendment Agreement).  The Collection Agent makes
each of the representations and warranties contained in Section 4.02 of the
Agreement (after giving effect to this Amendment Agreement).


SECTION 4.      Confirmation of Agreement.   Each reference  in the Agreement to
“this Agreement” or “the Agreement” shall  mean the  Agreement  as amended
by this Amendment Agreement, and as hereafter amended or restated.  Except as
herein expressly amended, the Agreement is ratified and confirmed in all
respects and shall remain in full force and effect in accordance with its terms.


SECTION 5.      GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).


SECTION 6.       Execution in Counterparts.  This  Amendment  Agreement may be
executed in  any  number of  counterparts and by different  parties  hereto in 
separate counterparts, each of which  when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic mail in portable document
format (.pdf)  shall be effective as delivery of a manually executed counterpart
of this Amendment Agreement.

      
                          
    


--------------------------------------------------------------------------------







                      IN WITNESS WHEREOF, the parties have caused this Amendment
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.
 
 

  LEXMARK RECEIVABLES CORPORATION          
 
By:
/s/ Bruce J. Frost       Title:  Assistant Treasurer                  

 

  CIESCO, LLC             By:  
 Citicorp North America, Inc.,
     
 as Attorney-in-Fact
         
 
 
By: 
/s/ Junette M. Earl                                 Title:  Vice President      
           

 

 
CITICORP NORTH AMERICA, INC.,
as Program Agent and as an Investor Agent
         
 
By:
/s/ Junette M. Earl       Title:  Vice President                  

 

  CITIBANK, N.A.          
 
By:
/s/ Junette M. Earl       Title:  Vice President                  

 

 
THE BANK OF TOKYO-MITSUBISHI UFH, LTD.,
NEW YORK BRANCH,
as a Bank
         
 
By:
/s/ Jesse A. Reid, Jr.      
Title:  Jesse A Reid, Jr.
           Authorized Signatory
                 

 
 

--------------------------------------------------------------------------------


 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as an Investor Agent
         
 
By:
/s/ Aditya Reddy       Aditya Reddy       Title:  VP and Manager          

 

  GOTHAM FUNDING CORPORATION          
 
By:
/s/ Franklin P. Collazo       Franklin P. Collazo       Title:  Secretary      
   

 

  LEXMARK INTERNATIONAL, INC.          
 
By:
/s/ Richard A. Pelini       Title:  VP & Treasuruer                  